UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): ¨ Form10-K ¨ Form20-F ¨ Form11-K x Form10-Q ¨ Form10-D ¨ FormN-SAR ¨ FormN-CSR For Period Ended: June 30, 2015 ¨ Transition Report on Form10-K ¨ Transition Report on Form20-F ¨ Transition Report on Form11-K ¨ Transition Report on Form10-Q ¨ Transition Report on FormN-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Taylor Consulting, Inc. Full Name of Registrant Former Name if Applicable 3200 Southwest Freeway, Suite 3300 Address of Principal Executive Office (Street and Number) Houston, Texas 77027 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and ¨ (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report thereof, could not be filed within the prescribed time period. Our management requires additional time to prepare our Quarterly Report on Form 10-Q for the period ended June 30, 2015, which could not be completed without incurring undue hardship and expense.We anticipate filing our complete Quarterly Report on Form 10-Q for the period ended June 30, 2015, on or before August 19, 2015. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Scott Wheeler (713) 840-6099 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes x No¨ (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes¨ No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 Taylor Consulting, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 17, 2015 By: /s/ Scott Wheeler Name: Scott Wheeler Title: Chief Executive Officer (Principal Executive, Financial and Accounting Officer) 3
